     Case 5:20-cv-00180-FMO-SHK Document 19 Filed 02/08/21 Page 1 of 1 Page ID #:120




 1

 2

 3

 4
                                                 JS-6
 5

 6
                          UNITED STATES DISTRICT COURT
 7                       CENTRAL DISTRICT OF CALIFORNIA
 8
                                                    )     Case No.
 9     PHUONG PEACE,                                )      5:20-cv-00180-FMO-SHK
       Plaintiff,                                   )
10
       v.                                                 ORDER ON STIPULATION [18]
                                                    )     TO DISMISS WITH PREJUDICE
11     STERLING JEWELERS INC.;                      )
12     DOES                                         )
       1-100, and each of them, inclusive,          )
13
       Defendants.                                  )
14

15

16          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
17    this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
18    Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
19    attorneys’ fees.
20
      Dated: February 8, 2021
21
                                                     /s/ Fernando M. Olguin
22                                               U.S. DISTRICT JUDGE
23

24

25

26

27

28




                                      [Proposed]Order to Dismiss - 1
